DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 16 September 2022 have been entered. Claim(s) 1-2, 6-11, 13-15, 17, 19-24, 43-44 are pending in the application. Applicant’s amendments have overcome each and every objection to the specification, drawings, and claims, and every rejection under 35 U.S.C. 112(b) and 35 U.S.C. 101 previously set forth in the Office Action mailed 17 May 2022.
Claim Objections
Claim 44 is objected to because of the following informalities:  The claim is currently listed as depending from claim 25, which has been cancelled; the claim should be amended to depend from claim 43. The claim additionally recites "comprises comprise" .  Appropriate correction is required.
It is additionally noted, however, that canceled claims (e.g. claims 4 and 12) should not have any text presented. See MPEP 714 “A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-11, 13-15, 17, 19-24, and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “analyzing the location data, the heart rate data, the sleep data to detect events associated with the user” in line 8 of the claim. It is unclear if each of the location data, heart rate data, and the sleep data is used to detect events associated with the user, or if the location data, heart rate data, or the sleep data is used to detect events associated with the user.
Claim 1 additionally recites the limitation “wherein the receiving is for 2 or more days” in line 3 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if the act of receiving is itself done over the period of 2 or more days or whether the received data simply consists of 2 or more days worth of data transmitted in a single instance. The limitation is currently interpreted as referring to the receiving being done over the period of 2 or more days.
Claim 1 additionally recites the limitation “monitoring the determined physical state of the user, the determined psychological state of the user, or the determined physical and psychological states of the user as the gestures and events associated with the user are occurring and being detected” in lines 16-18 of the claim. There is insufficient clarity in this limitation. It is not clear whether the limitation refers to all previous limitations of the claim being performed as the gestures and events are occurring or if it refers to those steps continuing beyond, re-iterating the steps into the future. The limitation is currently interpreted as referring to all previous limitations of the claim being performed in real time as the gestures and events are occurring.
Claim 6 recites the limitation “determining an accuracy of the physical and psychological states of the user” in lines 1-2. There is insufficient clarity in this limitation. The claim depends from claim 1, which does not require the determination of both the physical and psychological state and allows for the determination of only one state. As a result, it is not clear how an accuracy may be determined for both states of the user when only one state is determined, or how an accuracy would be determined for a psychological state when only a physical state is determined or vice-versa. The claim is currently interpreted as referring to determining an accuracy for whichever state or states have been determined.
Claim 13 recites the limitation “determining a trend of the physical and psychological states of the user”. There is insufficient clarity in this limitation. The claim depends from claim 1, which does not require the determination of both the physical and psychological state and allows for the determination of only one state. As a result, it is not clear how a trend may be determined for both states of the user when only one state is determined, or how a trend would be determined for a psychological state when only a physical state is determined or vice-versa. The claim is currently interpreted as referring to determining a trend for whichever state or states have been determined.
Claim 14 recites the limitation “predicting at least one of a future physical state or a future psychological state of the user based on the trend”. There is insufficient clarity in this limitation. The claim depends from claim 13, which depends from claim 1, which does not require the determination of both the physical and psychological state and allows for the determination of only one state. As a result, it is not clear how a future state may be determined for both states of the user when only one state is determined and thus only one trend is determined, or how a future state would be determined for a psychological state when only a physical state is determined or vice-versa. The claim is currently interpreted as referring to determining a future state for whichever state or states have been determined.
Claim 24 recites the limitation “generating one or more alerts to the user or another entity, depending on whether the likelihood that the user is mentally or emotionally experiencing conditions associated with the psychological state is less than the one or more thresholds” in lines 4-7 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the claim refers to generating an alert depending on if the likelihood is less than the one or more thresholds, such that a low likelihood would result in an alert, or if the claim refers to generating an alert depending on if the likelihood is less than the one or more thresholds, such that a low likelihood would not result in an alert whereas if the likelihood is not less than a threshold an alert would be generated. The limitation is currently interpreted as referring to generating an alert depending on if the likelihood is less than the one or more thresholds, such that a low likelihood would not result in an alert whereas if the likelihood is not less than a threshold (i.e. the likelihood is high) an alert would be generated, based in part on paragraph 0042 of the instant specification. 
Claims 2, 6-11, 13-15, 17, 19-24, and 43-44 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-11, 13-15, 17, 19-24, and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofir (WO 2016100368 A1) in view of Utter (US 20130141235 A1).
Regarding claim 1, Ofir teaches a computer-implemented method for determining a state of a user (Paragraph 0010—the systems and methods can address helping a user to make informed decisions about his/her overall well-being; Paragraph 0070—may be used by healthcare organizations or insurance companies to tailor preventive behavioral health programs for users, that can help users to improve their health and well-being; Paragraph 0104—the user’s responses to questions may be used to supplement the sensor data to determine the probability of a current or future smoking episode; Paragraph 0152-- the gesture analysis engine can provide a personalized recommendation based on the user's behavior, or when there are changes in the user's behavior (e.g., when the user is smoking a greater number or a fewer number of cigarettes compared to before); Paragraph 0154—the user may suffer from anxiety, depression, low spirits…the user may be influenced by stress…the gesture analysis engine can take into account the dynamic nature of the user’s experiences…the gesture analysis engine may be capable of sentiment analysis, so as to more accurately construe and predict the user's needs and behavior; Paragraph 0160—hidden correlations between different parameters may be used to predict user behavior and/or habits; Figs. 13-19—the system may generate a number of scores based on the physical and psychological state of the user, where the score may be a user percentile, a number of cigarettes smoked, a percent improvement, an amount of money spent, hours of wasted life, or some other amount), the method comprising:
 receiving data from a plurality of sources (Paragraphs 0012-0016—each embodiment includes obtaining sensor data collected using at least one sensor; Paragraph 0017—the at least one sensor may comprise an accelerometer and a gyroscope; Paragraph 0021—the at least one sensor may comprise one or more of a magnetometer, a heart rate monitor, a GPS receiver, an external temperature sensor, a microphone, a skin temperature sensor, a capacitive sensor, and/or a sensor configured to detect a galvanic skin response; Paragraph 0078—a wearable device may include one or more types of sensors…;  Paragraph 0096—the gesture analysis engine may retrieve data from databases, use raw data from sensors, and use historical data from the user; Paragraph 0104—data may include responses provided by a user via a device), wherein the receiving is for 2 or more days (Paragraph 0004—the system accurately detects and monitors various user gestures in real-time and delivers information to users in a timely manner to help them manage behaviors and habits…; Paragraph 0152—can provide recommendations in real-time or at a frequency such as every hour, 12 hours, 24 hours, 2 days, 4 days, etc.; Paragraph 0184, Fig. 15—the user may view metrics by week, such that data is received over 2 or more days), wherein the data comprises a location data (Paragraph 0021—may comprise a GPS receiver), a heart rate data (Paragraph 0021—may comprise a heart rate monitor), and an accelerometer data (Paragraph 0017—may comprise an accelerometer);
analyzing the accelerometer data  to detect gestures performed by the user during the 2 or more days (Paragraph 0004—the system accurately detects and monitors various user gestures in real-time and delivers information to users in a timely manner to help them manage behaviors and habits…; Paragraphs 0012-0016—the sensor data may be analyzed to determine a probability of the user performing a predefined gesture; Paragraphs 0017-0020, 0023—acceleration can be used to determine the probability of the user performing the predefined gesture; Paragraph 0073, Paragraph 0096—gesture analysis engine(s) may be implemented to analyze input data from a user device and/or wearable device to detect and/or monitor a predetermined gesture; Paragraph 0152—can provide recommendations in real-time or at a frequency such as every hour, 12 hours, 24 hours, 2 days, 4 days, etc.; Paragraph 0184, Fig. 15—the user may view metrics by week, such that data is received over 2 or more days);
analyzing the location data, the heart rate data, to detect events associated with the user during the 2 or more days (Paragraph 0032—sensor data may comprise pulse pattern, location, behavioral statistics…probability of the user performing the predefined gesture at different times of the day and/or at different locations may be determined; Paragraphs 0012-0016—the sensor data may be analyzed to determine a probability of the user performing a predefined gesture; Paragraph 0073, Paragraph 0096—gesture analysis engine(s) may be implemented to analyze input data from a user device and/or wearable device to detect and/or monitor a predetermined gesture; Paragraph 0104—user inputs may be used to determine whether the user is currently smoking, whether the user had smoked within a predetermined time period (e.g., within the last 8 hours), number of cigarettes smoked within a predetermined time period, time and place where the user had smoked, brand of cigarette, whether the user had planned to smoke that cigarette, whether the user is smoking alone or with others, how the user is feeling at a particular moment with relation to smoking, etc. which can be used to determine probability of a current or future smoking episode; Paragraph 0110-0112—gestures can include smoking, drinking, eating, shaving, brushing teeth, nails biting, vomiting, or chronic coughing…consumption of different drinks or types of food…gestures associated with a neurological disorder)); 
extracting a plurality of features from the data received from the plurality of sources and the analyzed data corresponding to the detected gestures and the detected events (Paragraph 0012-0016–the probability is determined based in part on a magnitude of a motion vector in the sensor data; Paragraph 0017–the gestures associated with the activities may be differentiated from one another based at least on the magnitude of different motion vectors in the sensor data; Paragraph 0023–the sensor data may be analyzed by calculating a multi-dimensional distribution function, wherein said multi-dimensional distribution function is a probability function of a plurality of features where the features may be associated with aspects of the predefined gesture…the plurality of features may be extracted from the sensor data; Paragraph 0096—the gesture analysis engine may retrieve data from databases, use raw data from sensors, and use historical data from the user; Paragraph 0143, 0148–the gesture analysis engine may use features besides those from the sensor data in the multi-dimensional distribution function) 
 selecting one or more subsets of features from the plurality of extracted features (Paragraph 0111–can identify a hot drink or a cold drink based on a number of sips, sip duration, roll, pitch, etc. …the gesture analysis engine may be capable of detecting various subcategories within each activity; Paragraph 0023, 0131–the plurality of features may comprise two or more of the following features: a time duration of a submotion during the gesture, the magnitude of the acceleration vector, the magnitude of the angular velocity vector, the roll angle, the pitch angle, and/or the yaw angle…the submotion may be, for example, a hand-to-mouth gesture and/or a mouth-to-hand gesture; Paragraph 0143, 0148–the gesture analysis engine may use features besides those from the sensor data in the multi-dimensional distribution function; Paragraph 0096 and 0104 –the features may include data stored on databases, data collected from sensors, and data received via user input and the user’s historical behaviors); 
and using at least partially the selected one or more subsets of features to determine (i) a physical state of the user, (ii) a psychological state of the user, or (iii) physical and psychological states of the user, to thereby determine the user's well-being (Paragraph 0104–the user input may include responses about events or behaviors, such as the number of cigarettes smoked or how the user was feeling, and the responses may be used to supplement the sensor data to determine the probability of a current or future smoking episode; Paragraph 0121-0122–the angular velocity vector and the acceleration vector may be used to determine a probability that the user’s gesture corresponds to smoking; Paragraph 0112–may determine an extent to which the user is suffering from a neurological disorder; Paragraph 0194–the monitoring system can be used to notify a user of each cigarette smoked and provide notification regarding the user’s smoking habits and information on the progress in reaching their reduction goals)
and monitoring the determined physical state of the user, the determined psychological state of the user, or the determined physical and psychological states of the user as the gestures and events associated with the user are occurring and being detected (Paragraph 0029, 0157—the sensor data may be collected in real-time; Paragraph 0071—smoking statistics and alerts can be generated for different users, where the statistics can include time and location and social context, among others; Paragraph 0191—the database may be updated in real-time with the user’s smoking data…the gesture analysis engine may generate consumption statistics and patterns and generate a visual representation; Paragraph 0152-- the gesture analysis engine can provide a personalized recommendation based on the user's behavior, or when there are changes in the user's behavior (e.g., when the user is smoking a greater number or a fewer number of cigarettes compared to before); Paragraph 0154—the user may suffer from anxiety, depression, low spirits…the user may be influenced by stress…the gesture analysis engine can take into account the dynamic nature of the user’s experiences…the gesture analysis engine may be capable of sentiment analysis, so as to more accurately construe and predict the user's needs and behavior; Figs. 13-14 show that daily statistics may be updated as gestures/events occur such that monitoring is performed as the gestures/events are occurring).
However, Ofir does not specifically teach the use of sleep data in determining events associated with the user during the 2 or more days in order to produce data corresponding to detected gestures and detected events. Utter teaches health and wellness management techniques and devices (Abstract) which measures heart rate, location, and acceleration using sensors and which includes steps of performing various analyses and evaluations to generate information relating to a person’s physical, emotional, and mental state, wherein the detection of reduced movement may indicate excessive sleeping (Paragraph 0038, 0060) such that sleep data may be utilized to analyze the state of a user. As Ofir already utilizes data from a heart rate sensor, GPS sensor, and/or acceleration sensor to produce data relating to a state of the user, and the state of the user may vary according to the user’s sentiment (i.e. feelings of depression or stress, see Ofir paragraph 0154), it would have been obvious to one having ordinary skill in the art at the time of filing to combine the systems of Ofir and Utter in order to predictably improve the ability of the system to account for additional behaviors which are known to be possible indicators of a changed state of the user.
Regarding claim 2, Ofir and Utter teach the method of claim 1, wherein the selected one or more subsets of features are used to determine the physical and psychological states of the user and wherein the selected one or more subsets of features comprise a first subset of features that are used to determine the physical state of the user and a second subset of features are used to determine the psychological state of the user (Paragraph 0096 and 0104–the features may include data stored on databases, data collected from sensors, which may correspond to physical parameters, and data received via user input and the user’s historical behaviors, which may correspond to the psychological state; Paragraph 0149–the gesture analysis engine may include models capable of making probabilistic decisions that are based on attaching weights to behavioral gestures depending on context).
Regarding claim 6, Ofir and Utter teach the method of claim 1, further comprising: determining an accuracy of the physical and psychological states of the user, and adjusting the one or more subsets of features if the determined accuracy is lower than a predetermined threshold (Paragraph 0024—one or more features may be determined as statistically insignificant, having low correlation with the gesture; Paragraph 0026, 0029—the sensors may be configured to collect data at a predetermined frequency depending on whether a probability is above a predefined threshold value or not; Paragraph 0031, 0177—an accuracy of detection may be improved when the device is in accuracy mode; Paragraph 0160—the gesture analysis engine can use the trends to improve a confidence level of the statistical analysis; Paragraph 0161—the device may increase a sampling frequency if one or both signals in the data are below predefined thresholds, corresponding to suspected puff areas…).
Regarding claim 7, Ofir and Utter teach the method of claim 6, wherein the determined accuracy is determined based on the user's feedback regarding the physical state, the psychological state, or the physical and psychological state of the user (Paragraph 0104—the user’s responses to questions may be used to supplement the sensor data to determine the probability of a current or future smoking episode; Paragraph 0040, 0141-0142—the probability of the user smoking may be adjusted based on one or more user inputs).
Regarding claim 8, Ofir and Utter teach the method of claim 6, wherein the adjusting the one or more subsets of features is performed by adding, deleting, or substituting one or more features in the one or more subsets of features such that the determined accuracy is increased to at least the predetermined threshold (Paragraph 0024, 0134—one or more statistically insignificant features may be removed from the multi-dimensional distribution function).
Regarding claim 9, Ofir and Utter teach the method of claim 6, wherein the adjusting is performed substantially in real-time (Paragraph 0070—enables real time measurements; Paragraph 0145—the gesture analysis engine may be configured to dynamically change the user configuration file; Paragraph 0152—the gesture analysis engine can dynamically provide personalized recommendations to the user in real time; Paragraph 0157—data is collected in real time at fixed or different frequencies…; Paragraph 0191—user consumption data may be updated in a database in real-time).
Regarding claim 10, Ofir and Utter teach the method of claim 1, further comprising: (1) using at least partially the selected one or more subsets of features to determine the physical state of the user and a physical score based on the physical state of the user, (2) using at least partially the selected one or more subsets of features to determine the psychological state of the user and determining a psychological score based on the psychological state of the user, and/or (3) using at least partially the selected one or more subsets of features to determine the physical and psychological states of the user and determining a total score based on the physical and psychological states of the use (Figs. 13-19—the system may generate a number of scores based on the physical and psychological state of the user, where the score may be a user percentile, a number of cigarettes smoked, a percent improvement, an amount of money spent, hours of wasted life, or some other amount).
Regarding claim 11, Ofir and Utter teach the method of claim 8, further comprising: sending queries regarding the determined physical state, the determined psychological state, and/or the determined physical and psychological states to the user (Paragraph 0104—the gesture analysis engine may provide questions to the user regarding whether the user is currently smoking, whether the user had smoked within a predetermined time period (e.g., within the last 8 hours), number of cigarettes smoked within a predetermined time period, time and place where the user had smoked, brand of cigarette, whether the user had planned to smoke that cigarette, whether the user is smoking alone or with others, how the user is feeling at a particular moment with relation to smoking, etc.); receiving responses to the queries from the user (Paragraph 0084—the user may provide an input, such as a statement, comment, question, or answer relating to certain types of behavior or which may indicate how the user is feeling; Paragraph 0104—the user input may be in response to the questions); and adjusting the physical score, the psychological score, and/or the total score based on the responses (Paragraph 0104—the user’s responses may be used to supplement the sensor data to determine the probability of a current or future smoking episode, and predict where/when the user is likely to smoke; Paragraph 0141—the gesture analysis engine may be configured to adjust the probability of the user smoking based on one or more user inputs).
Regarding claim 13, Ofir and Utter teach the method of claim 10, further comprising: determining a trend of the physical and psychological states of the user based on the monitoring (Paragraph 0160—the information may be accumulated over time and used to generate trends of the user).
Regarding claim 14, Ofir and Utter teach the method of claim 11, further comprising: predicting at least one of a future physical state or a future psychological state of the user based on the trend (Paragraph 0160—the trends may be used to detect hidden correlations which may be used to predict user behavior and/or habits).
Regarding claim 15, Ofir and Utter teach the method of claim 1, further comprising: determining different degrees of a given physical state or psychological state (Paragraph 0112—the system may determine an extent to which a user is suffering from a neurological disorder based on analysis of predefined gestures), or distinguishing between different types of physical and psychological states (Paragraph 0143—the user configuration file may comprise a list of user parameters associated with smoking and with different activities; Paragraph 0154—the system can take into account the dynamic nature of the user’s experiences, such as stress, anxiety, depression, lack of energy, etc.) .
Regarding claim 17, Ofir and Utter teach the method of claim 1, wherein the plurality of sources comprises a wearable device (wearable device 104, Figs. 1 and 3; Paragraph 0078—the wearable device may be a smartwatch, wristband, or other device) and a mobile device associated with the user (User device 102, Fig. 1; Paragraph 0074—the user device may be a mobile device, smart phone, tablet, or other device and may be portable…), and wherein the data comprises sensor data collected using a plurality of sensors on the wearable device or the mobile device (Paragraph 0078—the wearable device may include one or more types of sensors…; Paragraph 0108—the sensor data may be obtained from sensors located on the wearable device; Paragraph 0080—any examples of sensors that may be present in the wearable device may also apply to the user device…).
Regarding claim 19, Ofir and Utter teach the method of claim 1, wherein the gestures comprise different types of gestures performed by an upper extremity of the user (Paragraph 0136—features may comprise at least one of the following: (2) a roll angle of the user's arm; (3) a pitch angle of the smoker's arm… (8) a speed of the user's arm; (9) an inhale region corresponding to an arm-to-mouth gesture; and (10) an exhale region corresponding to an arm-down-from -mouth gesture; Paragraph 0078—the wearable device may be a smartwatch, wristband, or other device; Paragraph 0143—leaning may be associated with the user’s elbow; Fig. 3, the wearable device 104 is on a user’s wrist).
Regarding claim 20, Ofir and Utter teach the method of claim 1, wherein the events comprise (i) different types of activities and (ii) occurrences of low activity or inactivity (Paragraph 0110—different activities may be differentiated from one another, such as smoking, drinking, eating, shaving, brushing teeth, nail biting, vomiting, or chronic coughing; Paragraph 0143—the UCF may comprise a list of user parameters associated with smoking and a list of user parameters associated with different activities besides smoking such as walking, sitting, driving, drinking, eating, and leaning while either standing or sitting; Paragraph 0040, 0145—the UCF may be dynamically changed when no smoking has been detected for a predetermined time period).
Regarding claim 21, Ofir and Utter teach the method of claim 1, wherein the events comprise walking, drinking, taking medication falling, eating, and/or sleeping (Paragraph 0110—different activities may be differentiated from one another, such as smoking, drinking, eating, shaving, brushing teeth, nail biting, vomiting, or chronic coughing; Paragraph 0143—the UCF may comprise a list of user parameters associated with smoking and a list of user parameters associated with different activities besides smoking such as walking, sitting, driving, drinking, eating, and leaning while either standing or sitting).
Regarding claim 22, Ofir and Utter teach the method of claim 1, wherein extracting the plurality of features from the data comprises processing the plurality of features using at least a machine learning algorithm or a statistical model (Paragraph 0024—the features may be determined as being statistically insignificant or not; Paragraph 0128-0134—statistical analysis is performed on the sensor data to determine a probability of a user performing a predefined gesture; Paragraph 0104—the information obtained from the user input can be analyzed using machine learning processes; Paragraph 0149—the gesture analysis engine may be configured to analyze the input data using one or more statistical functions and may include natural language processing clustering and/or machine learning capabilities; Paragraph 0162—may evaluate puff candidates based on a predefined empirical statistical model and may process using machine learning algorithms).
Regarding claim 23, Ofir and Utter teach the method of claim 1, wherein the selected one or more subsets of features are used to determine the psychological state of the user  and wherein the psychological state is based on a likelihood that the user is mentally or emotionally experiencing conditions associated with the psychological state (Paragraph 0104-0108—the system may utilize user inputs and sensor data to determine when the user is likely to smoke and to thus determine locations, times, social contexts, etc. where a user is likely to smoke; Paragraph 0112—may determine the probability that the user is physically experiencing a gesture associated with a neurological disorder, so as to determine the extent to which the user is suffering from the disorder; Paragraph 0160—uses trends and hidden correlations to predict user behavior and/or habits, such as when/where a user is likely to smoke; Paragraph 0161-0165—the system determines a likelihood that the user is smoking a cigarette by determining whether the rating is greater than a predefined threshold).
Regarding claim 24, Ofir and Utter teach the method of claim 19, further comprising: comparing the likelihood(s) that the user is mentally or emotionally experiencing conditions associated with the psychological state to one or more thresholds; and generating one or more alerts to the user or another entity, depending on whether the likelihood that the user is mentally or emotionally experiencing conditions associated with the psychological state is less than the one or more thresholds (Paragraph 0071—alerts can be generated for different users; Paragraph 0161-0166—the gesture analysis engine may be configured to alert the user of changes in behavior, patterns, goals matching, and other consumption related alerts…the changes of behavior may relate to exceeding a threshold of cigarettes smoked at a certain time of day or similar parameter, wherein the parameter is determined based on the signal exceeding a predefined threshold).
Regarding claim 43, Ofir and Utter teach the method of claim 24. Ofir additionally teaches wherein the psychological state comprises a depressed state (Paragraph 0154—the user may suffer from anxiety, depression, low spirits…the user may be influenced by stress…the gesture analysis engine can take into account the dynamic nature of the user’s experiences…the gesture analysis engine may be capable of sentiment analysis, so as to more accurately construe and predict the user's needs and behavior).
Claim(s) 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofir in view of Utter, in view of Sahin (WO 2016172557 A1).
Regarding claim 44, Ofir and Utter teach the method of claim 24. However, neither Ofir nor Utter specifically teaches wherein the depressed state comprises persistent depressive disorder, postpartum depression, psychotic depression, seasonal affective disorder, or bipolar depression. Sahin teaches systems and methods for detecting health events and behavioral episodes which correspond to physical and psychological states (Abstract) based on sensor data from devices such as gyroscopes, accelerometers, global positioning system, and/or magnetometers (Paragraph 0050, 0251-0253), where a psychological state may include a depressed state and wherein the depressed state comprises bipolar depression (Paragraph 00239—atypical behavioral episodes may include swings in manic-depressive behavior or bipolar behavior), persistent depressive disorder or psychotic depression (Claim 2—collecting data over time from sensors (audio, image, temperature, motion) to identify small and large motion measurements to identify a physiological pattern to be used in identifying a physiological state….state may include chronic depressive state, psychotic state). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Ofir and Utter with Sahin in order to predictably improve the ability of the system to detect additional depressed states based on the same sensed data.
Response to Arguments
Applicant’s arguments, see page 8 of applicant's remarks, filed 16 September 2022, with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered and are persuasive.  In light of the amendment to claim 1 including the limitation “monitoring the determined physical state of the user, the determined psychological state of the user, or the determined physical and psychological state of the user as the gestures and events associated with the user are occurring and being detected”, the rejection of the claims under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see page 9 of applicant's remarks, filed 16 September 2022, with respect to the rejection(s) of claim(s) 1-2, 6-11, 13-15, 17, 19-24 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ofir in view of Utter as described in further detail above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791